Case 1:17-cv-00446-LEK-RT Document 61 Filed 05/31/19 Page 1 of 43   PageID #: 692



                       UNITED STATES DISTRICT COURT

                             DISTRICT OF HAWAII


 LUIS C. CHAVEZ, INDIVIDUALLY,            CIV. NO. 17-00446 LEK-RT
 AND AS SPECIAL ADMINISTRATOR OF
 THE ESTATE OF MARCARIO ARAUJO
 CHAVEZ;

                   Plaintiff,

       vs.

 DEUTSCHE BANK NATIONAL TRUST
 COMPANY, OCWEN LOAN SERVICING,
 LLC, AMERICAN HOME MORTGAGE
 SERVICING, INC., JOHN DOES 1-10,
 DOE CORPORATIONS 1-10, DOE
 PARTNERSHIPS 1-10, DOE ENTITIES
 1-10, DOE GOVERNMENTAL UNITS 1-
 10,

                   Defendants.


        ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’
        MOTION TO DISMISS PLAINTIFF’S SECOND AMENDED COMPLAINT

             On January 23, 2019, Defendants Deutsche Bank National

  Trust Company, as Trustee for American Home Mortgage Assets

  Trust 2007-3, Mortgage-Backed Pass-Through Certificates Series

  2007-3 (“Deutsche Bank”); Ocwen Loan Servicing, LLC (“Ocwen”);

  and Homeward Residential, Inc., formerly known as American Home

  Mortgage Servicing, Inc. (“AHMSI,” collectively “Defendants”)

  filed their Motion to Dismiss Plaintiff’s Second Amended

  Complaint (“Motion”).     [Dkt. no. 48.]     Plaintiff Luis C. Chavez,

  Individually and as Special Administrator of the Estate of
Case 1:17-cv-00446-LEK-RT Document 61 Filed 05/31/19 Page 2 of 43   PageID #: 693



  Marcario Araujo Chavez (“Plaintiff”), filed his memorandum in

  opposition on March 15, 2019, and Defendants filed their reply

  on March 22, 2019.     [Dkt. nos. 56, 57.]      This matter came on for

  hearing on April 5, 2019.      On April 22, 2019, this Court issued

  an entering order informing the parties of its rulings on the

  Motion.   [Dkt. no. 59.]     The instant Order supersedes that

  entering order.    Defendants’ Motion is hereby granted in part

  and denied in part for the reasons set forth below.

                                  BACKGROUND

             The instant case arises from issues related to the

  mortgage on certain real property in Makawao, Hawai`i (“the

  Property”).    After he executed the mortgage, Plaintiff’s father,

  Marcario Araujo Chavez (“M.A. Chavez”), transferred the Property

  to Plaintiff.

             Plaintiff, who was proceeding pro se at the time,

  initiated this action on April 6, 2016 in state court, and he

  filed his First Amended Complaint on July 6, 2017, as well as an

  errata thereto (“Errata”) on July 11, 2017.         [Notice of Removal

  of Civil Action (“Notice of Removal”), filed 9/6/17 (dkt.

  no. 1), Decl. of J. Blaine Rogers (“Rogers Removal Decl.”),

  Exh. A (state court docket sheet), Exh. C at 2-4 (Errata),

  Exh. C at 5-21 (First Amended Complaint).]         Defendants removed

  the action based on diversity jurisdiction or, in the



                                       2
Case 1:17-cv-00446-LEK-RT Document 61 Filed 05/31/19 Page 3 of 43    PageID #: 694



  alternative, federal question jurisdiction.         [Notice of Removal

  at ¶¶ 7, 24.]

              The First Amended Complaint alleged: an unfair and

  deceptive acts and practices (“UDAP”) claim; a claim alleging

  breach of the implied covenant of good faith and fair dealing; a

  promissory estoppel claim; and a claim for punitive damages.

  The Errata added a claim under the Fair Debt Collection

  Practices Act (“FDCPA”), 15 U.S.C. § 1692, et seq.          On June 27,

  2018, this Court issued an Order Granting in Part and Denying in

  Part Defendants’ Motion to Dismiss (“6/27/18 Order”).             [Dkt.

  no. 32.1]    All of Plaintiff’s claims were dismissed without

  prejudice, except for the claim for punitive damages, which was

  dismissed with prejudice.      6/28/18 Order, 2018 WL 3148097, at

  *2, *5.

              Plaintiff, who is now represented by pro bono counsel,

  filed his Second Amended Complaint on December 10, 2018.             [Dkt.

  no. 44.]

              According to the Second Amended Complaint, Plaintiff

  and his family began development on the Property in 1988.             As of

  1995, there were two separate houses on the Property, the second

  of which Plaintiff built with his sons.         [Id. at ¶ 8.]

  Plaintiff acquired the Property from M.A. Chavez through a quit

       1   The 6/27/18 Order is also available at 2018 WL 3148097.



                                       3
Case 1:17-cv-00446-LEK-RT Document 61 Filed 05/31/19 Page 4 of 43   PageID #: 695



  claim deed on April 3, 2007.       [Id. at ¶¶ 2, 4.]     Plaintiff

  maintains both houses on the Property and uses the second house

  as a rental unit.     Plaintiff ultimately intends to sell the

  second house to fund his retirement.        [Id. at ¶¶ 8-9.]

               When Plaintiff acquired the Property, it was

  encumbered by a $650,000.00 mortgage loan (“Mortgage”) that

  M.A. Chavez obtained from American Home Mortgage on March 7,

  2007.   AHMSI was the servicer for the Mortgage.         [Id. at ¶ 17.]

  According to Plaintiff, he has always made timely payments on

  the Mortgage, and AHMSI accepted the payments from him.            [Id. at

  ¶¶ 5, 18.]    Plaintiff therefore alleges AHMSI and Ocwen, which

  Plaintiff alleges is AHMSI’s successor, were aware that

  Plaintiff “had a vested interest in the Property.”          [Id. at

  ¶¶ 18, 28.]

               M.A. Chavez died on November 30, 2010, and Plaintiff

  became the administrator of M.A. Chavez’s estate (“Estate”).

  Plaintiff alleges that, in his capacity as the administrator, he

  has the authority to negotiate details regarding the Mortgage.

  [Id. at ¶¶ 6-7.]     According to Plaintiff, in March 2010, his

  payments on the Mortgage began accruing a surplus.          [Id. at

  ¶¶ 22-24.]    The surplus exceeded the monthly Mortgage payment.

  The Mortgage statement dated January 21, 2011 reflected a

  $4,393.60 surplus in escrow.       [Id. at ¶ 25.]    On numerous

  occasions, AHMSI representatives told Plaintiff the surplus

                                       4
Case 1:17-cv-00446-LEK-RT Document 61 Filed 05/31/19 Page 5 of 43   PageID #: 696



  would be applied to the Mortgage, but the surplus has neither

  been applied to the Mortgage nor returned to Plaintiff.            [Id. at

  ¶¶ 26-28, 39.]    Plaintiff alleges the misappropriation of his

  funds are part of an ongoing “pattern and practice of misconduct

  by Ocwen.”    [Id. at ¶ 49.]

               In January 2011, Plaintiff contacted AHMSI to obtain

  information about paying off the Mortgage.2         [Id. at ¶ 29.]     In

  February 2011, an AHMSI employee inspected the Property.            [Id.

  at ¶ 31.]    Plaintiff alleges that, prior to the inspection,

  AHMSI did not realize there were two houses on the Property, and

  AHMSI “wanted to unjustly enrich itself by profiting off of

  [Plaintiff’s] hard work.”      [Id. at ¶ 33.]     Thereafter, AHMSI

  allegedly engaged in a pattern of harassment that “began in 2011

  upon maliciously publicly filing a fraudulent foreclosure

  instrument, and actively continued through 2017.”          [Id. at

  ¶ 34.]

               On April 5, 2011, Plaintiff received a notice that

  AHMSI was accelerating the Mortgage and foreclosing upon the

  Property (“First Notice”).      [Id. at ¶ 35.]     Plaintiff alleges

  AHMSI charged “gratuitous and inappropriate fees” because of the


       2 Plaintiff also alleges he is able to tender the amount due
  under the Mortgage, and has been able to do so “since the
  inception of Defendants’ . . . wrongful actions.” [Second
  Amended Complaint at ¶ 105.]



                                       5
Case 1:17-cv-00446-LEK-RT Document 61 Filed 05/31/19 Page 6 of 43   PageID #: 697



  delinquency alleged in the First Notice.         [Id.]   At that time,

  Defendants knew or should have known that the Mortgage account

  was current, with a surplus of $16,313.68.         [Id. at ¶¶ 37-38.]

  According to Plaintiff, the Mortgage required that, in the event

  of a deficiency, the surplus on the account should have been

  applied to the account before any acceleration notice was sent,

  and therefore AHMSI should not have sent the First Notice.            [Id.

  at ¶¶ 40-41.]

             After sending Plaintiff the First Notice, Defendants

  “wrongfully, maliciously, and unlawfully continued to harass”

  him.   [Id. at ¶ 42.]    In violation of the Mortgage’s requirement

  that an acceleration notice allow at least thirty days to cure

  the default, Defendants sent Plaintiff another notice of the

  loan acceleration two days after the First Notice (“Second

  Notice”), and they denied him the opportunity to respond to

  either the First Notice or the Second Notice (collectively

  “Notices”).    [Id. at ¶¶ 36, 43-44.]      Within thirty days from

  either of the Notices, Plaintiff attempted to make a $4,400.00

  payment to AHMSI through Western Union, but AHMSI wrongfully

  returned the payment and refused to apply it to his account.

  [Id. at ¶ 44.]    Plaintiff alleges that, “[s]hortly thereafter,”

  it wrongfully rejected his payment, “AHMSI began improperly

  assessing fines and late fees to the Mortgage for the Property.



                                       6
Case 1:17-cv-00446-LEK-RT Document 61 Filed 05/31/19 Page 7 of 43   PageID #: 698



  These fines began in June 2010 and continue until to [sic] this

  day.”   [Id. at ¶ 46.]

              Plaintiff argues that, even if he was delinquent in

  the Mortgage payments, and even if there had been no surplus in

  the account, AHMSI wrongfully prevented him from making a

  payment and denied him his right to cure any delinquency.            [Id.

  at ¶ 45.]   Plaintiff also alleges that, within thirty days of

  the Notices, he sent AHMSI dispute letters, but AHMSI ignored

  them.   [Id. at ¶ 47.]

              Plaintiff alleges he continues to suffer from severe

  emotional distress as a result of the harassment, and he has a

  reasonable belief that the harassment will continue unless he

  obtains a court order.      [Id. at ¶¶ 34, 48.]     Defendants publicly

  filed a foreclosure notice before they notified him, which

  resulted in Plaintiff “learn[ing] about this embarrassing

  situation from friends and even strangers.”         [Id. at ¶ 48.]

  Plaintiff also alleges Defendants’ “improper fines and late fees

  . . . compound[s] their egregious behavior and [Plaintiff’s]

  emotional distress.”     [Id. at ¶ 50.]

              Plaintiff alleges that, on March 13, 2017, Deutsche

  Bank filed a second assignment of the Mortgage (“3/13/17

  Assignment”).    However, Plaintiff alleges that there was no

  legal instrument assigning the Mortgage to Deutsche Bank prior

  to the 3/13/17 Assignment.      [Id. at ¶ 19.]     Plaintiff also

                                       7
Case 1:17-cv-00446-LEK-RT Document 61 Filed 05/31/19 Page 8 of 43     PageID #: 699



  alleges the 3/13/17 Assignment is invalid because it was “robo-

  signe[d.]”    [Id. at ¶ 20.]    Further, there has never been a

  legitimate assignment of the Mortgage to Defendants.              Plaintiff

  therefore argues Deutsche Bank does not have a valid,

  enforceable interest in the Property, and it was never

  authorized to receive payments on the Mortgage.          [Id. at ¶ 21.]

  Plaintiff also argues that, although Ocwen sent him “a ‘charge

  off’ letter indicating the loan for the Property was charged

  off,” Ocwen has sent him bills as recently as August 2018.

  [Id.]

               Defendants initiated a second foreclosure action

  against Plaintiff in 2017.      [Id. at ¶ 51.]     Plaintiff alleges

  this was another example of the “bait-and-switch” Defendants

  engaged in, in which they gave him “conflicting and

  contradictory information.”      [Id.]    Plaintiff contends the

  foregoing actions by Defendants constitute “a pattern of ongoing

  illegal and improper conduct.”       [Id.]   As a result, the Property

  is encumbered and Plaintiff can neither “live peacefully on his

  [P]roperty” nor “sell the second house on the Property.”              [Id.

  at ¶ 52.]

               Plaintiff alleges the following claims: 1) a UDAP

  claim, in violation of Haw. Rev. Stat. § 480-2 (“Count I”); 2) a

  claim alleging FDCPA violations, in violation of 15 U.S.C.

  §§ 1692d, 1692e, and 1692f(6) (“Count II”); 3) breach of

                                       8
Case 1:17-cv-00446-LEK-RT Document 61 Filed 05/31/19 Page 9 of 43   PageID #: 700



  contract (“Count III”); 4) breach of the implied covenant of

  good faith and fair dealing (“Count IV”); 5) promissory estoppel

  (“Count V”); 6) conversion (“Count VI”); 7) intentional

  interference with prospective economic advantage (“Count VII”);

  8) a quiet title claim, pursuant to Haw. Rev. Stat. § 669-1

  (“Count VIII”); 9) fraud (“Count IX”); 10) intentional

  infliction of emotional distress (“IIED” and “Count X”);

  11) negligent infliction of emotional distress (“NIED” and

  “Count XI”); and 12) a claim alleging that Defendants violated

  the Real Estate Settlement Procedures Act (“RESPA”), 12 U.S.C.

  § 2601, et seq. (“Count XII”).

             Defendants now seek dismissal, with prejudice, of all

  claims in the Second Amended Complaint.

                                  DISCUSSION

  I.   Preliminary Issues

             The 6/27/18 Order only granted Plaintiff leave to

  re-allege the claims in his First Amended Complaint and Errata,

  except his claim for punitive damages.          6/28/18 Order, 2018 WL

  3148097, at *5.    This Court expressly stated: “Plaintiff is not

  allowed to add any new claims, parties, or theories of liability

  in the second amended complaint.         If he wishes to do so, he must

  file a motion for leave to amend.”        Id.   Defendants therefore

  argue Count III, and Counts VI through XII should be

  automatically dismissed.

                                       9
Case 1:17-cv-00446-LEK-RT Document 61 Filed 05/31/19 Page 10 of 43    PageID #: 701



              The 6/28/18 Order arguably only gave Plaintiff limited

  leave to amend.     However, the deadline to add parties and amend

  pleadings has not yet passed.       See Second Amended Rule 16

  Scheduling Order, filed 1/29/19 (dkt. no. 55), at ¶ 5 (stating

  the deadline is 6/14/19).       If Plaintiff filed a motion for leave

  to add claims beyond those asserted in the First Amended

  Complaint and the Errata, the motion would be timely, and leave

  to amend would likely be granted because of the liberal

  amendment standard.      See Fed. R. Civ. P. 15(a) (“The court

  should freely give leave when justice so requires.”).              To

  facilitate the timely resolution of Plaintiff’s claims on the

  merits, and in the interest of judicial economy, this Court

  denies Defendants’ request to dismiss automatically all claims

  in the Second Amended Complaint that were not asserted in the

  First Amended Complaint and Errata.

              Plaintiff agrees that Count IV should be dismissed

  with prejudice.     [Mem. in Opp. at 16.]      In light of Plaintiff’s

  concession, Count IV is dismissed with prejudice.           The remainder

  of Plaintiff’s claims will be addressed on the merits.

  II.   Standing

              As previously noted, all of Plaintiff’s claims are

  related to disputes regarding the Mortgage on the Property.

  This Court first turns to the issue of whether Plaintiff has

  standing to pursue each claim, either in his individual capacity

                                       10
Case 1:17-cv-00446-LEK-RT Document 61 Filed 05/31/19 Page 11 of 43   PageID #: 702



  (“Plaintiff Individually”) or in his capacity as the Estate’s

  Special Administrator (“Plaintiff as Administrator”).

        A.    Contract-Based Claims

              The following claims in the Second Amended Complaint

  relate to liability on the Mortgage loan and will be referred to

  as the “Contract-Based Claims”: Count III (breach of contract);

  Count V (promissory estoppel); Count VI (conversion); Count VIII

  (quiet title); and Count XII (RESPA violations).

              1.    Plaintiff Individually

              For purposes of the instant Motion, this Court accepts

  the factual allegations of the Second Amended Complaint as true.

  See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (stating that,

  “for the purposes of a motion to dismiss we must take all of the

  factual allegations in the complaint as true”).          Thus, this

  Court assumes that Plaintiff Individually, was not a party to

  the original Mortgage.      See Second Amended Complaint at ¶ 17

  (stating M.A. Chavez entered into the Mortgage).           Plaintiff

  Individually purportedly became a party to the Mortgage by

  virtue of a “step up rate contract.”        [Id. at ¶ 81.]     Based on

  representations that Plaintiff’s counsel made at the hearing on

  the Motion, the “step up rate contract” was similar to a loan

  modification agreement.      However, the allegations of the Second

  Amended Complaint are insufficient to support that position.



                                       11
Case 1:17-cv-00446-LEK-RT Document 61 Filed 05/31/19 Page 12 of 43    PageID #: 703



               Plaintiff also argues that, through the administration

  of the Estate, Plaintiff Individually has assumed liability for

  the Mortgage loan.     Such an agreement is only enforceable if it

  is in writing.     See Haw. Rev. Stat. § 656-1(2), (4).3           The

  factual allegations of the Second Amended Complaint do not

  support a reasonable inference that such a writing exists.

               The United States Supreme Court has described the

  elements of standing as follows:

               First, the plaintiff must have suffered an injury
               in fact — an invasion of a legally protected
               interest which is (a) concrete and
               particularized; and (b) actual or imminent, not
               conjectural or hypothetical. Second, there must

        3   Section 656-1 states, in pertinent part:

               No action shall be brought and maintained in any
               of the following cases:

                    . . . .

                    (2) To charge any person upon any special
                    promise to answer for the debt, default, or
                    misdoings of another; [or ]

                    . . . .

                    (4) Upon any contract for the sale of lands,
                    tenements, or hereditaments, or of any
                    interest in or concerning them;

               unless the promise, contract, or agreement, upon
               which the action is brought, or some memorandum
               or note thereof, is in writing, and is signed by
               the party to be charged therewith, or by some
               person thereunto by the party in writing lawfully
               authorized. . . .



                                       12
Case 1:17-cv-00446-LEK-RT Document 61 Filed 05/31/19 Page 13 of 43   PageID #: 704



              be a causal connection between the injury and the
              conduct complained of — the injury has to be
              fairly traceable to the challenged action of the
              defendant, and not the result of the independent
              action of some third party not before the court.
              Third, it must be likely, as opposed to merely
              speculative, that the injury will be redressed by
              a favorable decision.

  Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992)

  (brackets, ellipses, footnote, citations, and internal quotation

  marks omitted).     A “particularized” injury “must affect the

  plaintiff in a personal and individual way.”          Id. at 560 n.1.

              Because Plaintiff Individually has no obligation under

  either the Mortgage or the underlying loan, the actions and

  omissions that gave rise to the Contract-Based Claims have not

  caused an “actual or imminent,” “concrete and particularized”

  injury to him.     See id. at 560.     The claims by Plaintiff

  Individually in the Contract-Based Claims therefore fail to

  state plausible claims for relief because he lacks standing to

  pursue them.    See Iqbal, 556 U.S. at 678 (“To survive a motion

  to dismiss, a complaint must contain sufficient factual matter,

  accepted as true, to ‘state a claim to relief that is plausible

  on its face.’” (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

  544, 570 (2007))).     The claims by Plaintiff Individually in the

  Contract-Based Claims are dismissed without prejudice because it

  is arguably possible for Plaintiff Individually to plead

  additional factual allegations that would support a plausible


                                       13
Case 1:17-cv-00446-LEK-RT Document 61 Filed 05/31/19 Page 14 of 43    PageID #: 705



  basis for standing.      See Hoang v. Bank of Am., N.A., 910 F.3d

  1096, 1102 (9th Cir. 2018) (“Dismissal with prejudice and

  without leave to amend is not appropriate unless it is clear on

  de novo review that the complaint could not be saved by

  amendment.” (citation and quotation marks omitted)).

              2.    Plaintiff as Administrator

              Based on the factual allegations of the Second Amended

  Complaint, the Estate remains liable on the Mortgage and the

  underlying loan.     See Second Amended Complaint at ¶ 7 (alleging

  Plaintiff “is empowered to . . . negotiate the details of the

  mortgage”), ¶ 18 (alleging that, “[a]t all times, [Plaintiff]

  paid the mortgage for the Property”).         Thus, the alleged acts

  and omissions that form the basis of the Contract-Based Claims

  allegedly caused, or are causing, harm to the Estate.              See,

  e.g., id. at ¶ 46 (alleging the improper fines and late fees

  associated with the Mortgage “continue until to this day”).               The

  Contract-Based Claims therefore plead a sufficient factual basis

  to support a plausible standing argument by Plaintiff as

  Administrator.     Thus, Defendants’ argument that Plaintiff as

  Administrator lacks standing to bring the Contract-Based Claims

  is rejected.

        B.    Non-Contract Claims

              The following claims do not relate to liability on the

  Mortgage loan and will be referred to as the “Non-Contract

                                       14
Case 1:17-cv-00446-LEK-RT Document 61 Filed 05/31/19 Page 15 of 43   PageID #: 706



  Claims”: Count I (UDAP); Count II (FDCPA violations); Count VII

  (interference with prospective advantage); Count IX (fraud);

  Count X (IIED); and Count XI (NIED).

              1.    Plaintiff Individually

              The acts which form the bases of the Non-Contract

  Claims occurred while Plaintiff was acting as the Estate’s

  Special Administrator.      However, the damages that allegedly

  resulted from those acts were, or are being, suffered by

  Plaintiff Individually.      See, e.g., id. at ¶ 56 (alleging

  Defendants “repeatedly sent, on numerous occasions over multiple

  years, individuals to harass [Plaintiff] regarding the status of

  his mortgage for the Property”). Thus, the Non-Contract Claims

  plead a sufficient factual basis to support a plausible standing

  argument by Plaintiff Individually.        Defendants’ argument that

  Plaintiff Individually lacks standing to pursue the Non-Contract

  Claims is rejected.

              2.    Plaintiff as Administrator

              The acts and omissions that form the bases of the

  Non-Contract Claims occurred after M.A. Chavez’s death.            See,

  e.g., id. at ¶ 34 (alleging the pattern of harassment began in

  2011 and continued through 2017), ¶ 51 (alleging Defendants

  attempted to foreclosure upon the Property in 2017).

  M.A. Chavez therefore was not injured by those acts, and the

  Estate does not have standing to pursue claims based on those

                                       15
Case 1:17-cv-00446-LEK-RT Document 61 Filed 05/31/19 Page 16 of 43   PageID #: 707



  acts.    Further, Plaintiff as Administrator does not have

  standing to pursue an IIED claim or a NIED claim because a legal

  entity, such as the Estate, cannot suffer emotional distress.

  Cf. Doran v. Wells Fargo Bank, Civil No. 11-00132 LEK-BMK, 2011

  WL 2160643, at *15 & n.9 (D. Hawai`i May 31, 2011) (citing cases

  and ruling that the plaintiffs could assert an IIED claim

  individually, but could not assert the claim as trustees on

  behalf of their family trust).

               The claims asserted by Plaintiff as Administrator in

  the Non-Contract Claims do not state plausible claims for relief

  because of the lack of standing.          Those claims are therefore

  dismissed, and the dismissal is with prejudice because it is not

  possible for Plaintiff as Administrator to cure this defect by

  amendment.

  III. Sufficiency of the Remaining Claims

          A.   Claims by Plaintiff as Administrator

               1.   Breach of Contract (Count III)

               Under Hawai`i law, “[t]he elements of a breach of

  contract claim are ‘(1) the contract at issue; (2) the parties

  to the contract; (3) whether plaintiff performed under the

  contract; (4) the particular provision of the contract allegedly

  violated by defendants; and (5) when and how defendants

  allegedly breached the contract.’”         Marine Lumber Co. v.

  Precision Moving & Storage Inc., CIVIL 16-00365 LEK-RLP, 2017 WL

                                       16
Case 1:17-cv-00446-LEK-RT Document 61 Filed 05/31/19 Page 17 of 43   PageID #: 708



  1159093, at *6 (D. Hawai`i Mar. 28, 2017) (quoting Liberty Mut.

  Ins. Co. v. Sumo-Nan LLC, Civil No. 14-00520 DKW-KSC, 2015 WL

  2449480, at *3 (D. Hawai`i May 20, 2015)).

               The contract at issue in Count III is the Mortgage.

  [Second Amended Complaint at ¶ 76.]        The parties to the Mortgage

  were M.A. Chavez and American Home Mortgage, with AHMSI acting

  as the loan servicer.      [Id. at ¶ 17.]     The Mortgage was assigned

  to Deutsche Bank, [id. at ¶ 19,] and both AHMSI and Ocwen acted

  as the loan servicer on Deutsche Bank’s behalf, [id. at ¶ 16].

  The Second Amended Complaint also alleges Plaintiff as

  Administrator performed his obligations under the Mortgage “by

  making prompt and complete mortgage payments” and by doing

  “everything Defendants asked him to do.”         [Id. at ¶ 77.]     The

  Second Amended Complaint alleges Defendants failed to comply

  with the acceleration provision of the Mortgage, and Defendants

  breached the Mortgage contract by rejecting the Western Union

  payment which Plaintiff as Administrator attempted to use to

  cure the alleged deficiency in the account.          [Id. at ¶ 78.]     The

  acceleration provision and the circumstances of Defendants’

  alleged breach are also described in the Second Amended

  Complaint.    [Id. at ¶¶ 35-45.]

               Thus, the Second Amended Complaint pleads sufficient

  factual allegations supporting the breach of contract claim by

  Plaintiff as Administrator.       The Motion is denied as to

                                       17
Case 1:17-cv-00446-LEK-RT Document 61 Filed 05/31/19 Page 18 of 43   PageID #: 709



  Defendants’ request to dismiss the claim by Plaintiff as

  Administrator in Count III.

              2.    Promissory Estoppel (Count V)

              Under Hawai`i law,

              [t]he elements of promissory estoppel include:
              (1) a promise; (2) at the time the promisor made
              the promise, the promisor must foresee that the
              promisee would rely upon the promise
              (foreseeability); (3) the promisee does in fact
              rely upon the promisor’s promise; and
              (4) enforcement of the promise is necessary to
              avoid injustice.”

  Furuya v. Ass’n of Apartment Owners of Pac. Monarch, Inc., 137

  Hawai`i 371, 387, 375 P.3d 150, 166 (2016) (some alterations and

  internal quotation marks omitted) (emphases in Furuya).

  Plaintiff as Administrator pleads sufficient factual allegations

  to support each element of his promissory estoppel claim.            See

  Second Amended Complaint at ¶¶ 83-87.         Issues such as whether

  those promises were actually made to Plaintiff and whether

  Plaintiff’s reliance on those promises was foreseeable are not

  for this Court to decide on a motion to dismiss.           The Motion is

  denied as to Defendants’ request to dismiss the claim by

  Plaintiff as Administrator in Count V.

              3.    Conversion (Count VI)

              This district court has stated:

              Hawaii defines conversion as “[a]ny distinct act
              of dominion wrongfully exerted over one’s
              property in denial of his right or inconsistent
              with it.” Tsuru v. Bayer, 25 Haw. 693, 696 (Haw.

                                       18
Case 1:17-cv-00446-LEK-RT Document 61 Filed 05/31/19 Page 19 of 43   PageID #: 710



              Terr. 1920) (internal citation and quotation
              omitted). The elements of a conversion claim
              are: “‘(1) [a] taking from the owner without his
              consent; (2) an unwarranted assumption of
              ownership; (3) an illegal use or abuse of the
              chattel; and (4) a wrongful detention after
              demand.’” Pourny v. Maui Police Dep’t, 127 F.
              Supp. 2d 1129, 1146 (D. Haw. 2000) (Kay, J.)
              (quoting Tsuru, 2[5] Haw. at 696).

  JN Grp. Holdings, Inc. v. Ryan, Civ. No. 17-00375 ACK-KJM, 2018

  WL 485937, at *6 (D. Hawai`i Jan. 19, 2018) (alterations in

  JN Grp.).

              Plaintiff as Administrator alleges the Mortgage had a

  surplus in its escrow account.       Although AHMSI representatives

  told Plaintiff the funds would be applied to the Mortgage,

  neither AHMSI nor Ocwen applied the surplus funds, nor were the

  surplus funds returned to Plaintiff.         [Id. at ¶¶ 22-28.]     In

  April 2011, when AHMSI first informed Plaintiff it intended to

  foreclose upon the Property, the surplus was $16,313.68.            [Id.

  at ¶¶ 35, 38.]     Plaintiff as Administrator alleges the failure

  to either apply the surplus to the Mortgage or return it to him

  in spite of his demands constitutes: a taking without his

  consent; an unwarranted assumption of ownership of the funds;

  and illegal maintenance or detention of the surplus funds.             [Id.

  at ¶¶ 89-91.]

              Defendants argue Count VI fails to state a plausible

  conversion claim because a lender has no authority to redirect a

  borrower’s funds held in escrow.          However, Defendants cite no

                                       19
Case 1:17-cv-00446-LEK-RT Document 61 Filed 05/31/19 Page 20 of 43    PageID #: 711



  Hawai`i case law or statute supporting their position, nor is

  this Court aware of any.      If Defendants’ position is that the

  terms of the Mortgage preclude such redirection, they have not

  identified what provision of the Mortgage they rely upon.             This

  Court therefore concludes the allegations of the Second Amended

  Complaint are sufficient to plead a plausible conversion claim.

  The Motion is denied as to Defendants’ request to dismiss the

  claim by Plaintiff as Administrator in Count VI.

              4.    Quiet Title (Count VIII)

              In its review of an order granting partial summary

  judgment, the Hawai`i Supreme Court stated:

                   In an action to quiet title, the burden is
              on the plaintiff to prove title in and to the
              land in dispute, and, absent such proof, it is
              unnecessary for the defendant to make any
              showing. State v. Zimring, 58 Haw. 106, 110, 566
              P.2d 725, 729 (1977) (citations omitted). . . .
              While it is not necessary for the plaintiff to
              have perfect title to establish a prima facie
              case, he must at least prove that he has a
              substantial interest in the property and that his
              title is superior to that of the defendants.
              Shilts v. Young, 643 P.2d 686, 689 (Alaska 1981).

  Maui Land & Pineapple Co. v. Infiesto, 76 Hawai`i 402, 407–08,

  879 P.2d 507, 512–13 (1994) (some citations omitted).              Plaintiff

  alleges he is the owner of the Property and he is, and at all

  relevant times has been, able to tender the amount of the

  outstanding amount on the Mortgage loan.         However, Defendants’




                                       20
Case 1:17-cv-00446-LEK-RT Document 61 Filed 05/31/19 Page 21 of 43   PageID #: 712



  wrongful acts have placed encumbrances on the Property, creating

  a cloud on the title.      [Second Amended Complaint at ¶¶ 104-05.]

              Defendants argue the quiet title claim fails because

  it is well-settled that a borrower does not have standing to

  challenge assignments of mortgages because the borrower is

  neither a party to nor a third-party beneficiary of the

  assignment.    See, e.g., Lynch v. Fed. Nat’l Mortg. Ass’n, Case

  No. 16-CV-00213-DKW-RT, 2019 WL 1905157, at *9 (D. Hawai`i

  Apr. 29, 2019) (citing U.S. Bank Nat’l Ass’n v. Salvacion, 338

  P.3d 1185, 1190 (Haw. Ct. App. 2014) (summarizing cases and

  concluding that, “[t]ypically, borrowers do not have standing to

  challenge the validity of an assignment of its loans because

  they are not parties to the agreement . . .”)).4          However,

  Count VIII is not necessarily based on the allegedly improper

  assignment of the Mortgage.       See, e.g., Second Amended Complaint

  at ¶ 20 (“robo-signer” allegation).        This Court interprets

  Count VIII as arising from the allegedly improper encumbrances

  that Defendants placed on the Property through their attempts to


        4The Hawai`i Supreme Court “adopt[ed] the majority rule
  followed in Salvacion and h[e]ld that a third party unrelated to
  a pooling and servicing agreement [(“PSA”)] lacks standing to
  challenge assignments based on alleged violation of the PSA's
  terms unless the violation would render the assignment void.”
  U.S. Bank N.A. v. Mattos, 140 Hawai`i 26, 35, 398 P.3d 615, 624
  (2017). However, the holding was limited to context of judicial
  foreclosures. Id.



                                       21
Case 1:17-cv-00446-LEK-RT Document 61 Filed 05/31/19 Page 22 of 43    PageID #: 713



  foreclose upon the Property.       See id. at ¶¶ 35, 51-52.        So

  construed, Count VIII sufficiently alleges Defendants attempted

  to assert title to the Property, and that Plaintiff’s title is

  superior to Defendants’ asserted title.

              Count VIII therefore pleads a plausible quiet title

  claim.   The Motion is denied as to Defendants’ request to

  dismiss the claim by Plaintiff as Administrator in Count VIII.

              5.    RESPA Violations (Count XII)

              The Second Amended Complaint alleges Ocwen was a

  servicer of M.A. Chavez’s Mortgage for Deutsche Bank.              [Id. at

  ¶ 16.]   Thus, the Second Amended Complaint alleges Ocwen is a

  loan servicer for purposes of RESPA.        See 12 U.S.C. § 2605(i)(2)

  (“The term ‘servicer’ means the person responsible for servicing

  of a loan (including the person who makes or holds a loan if

  such person also services the loan).”).

              Further, the Second Amended Complaint alleges Ocwen

  violated RESPA when it failed to provide timely responses to

  four letters that constituted qualified written requests

  (“QWRs”) by Plaintiff as Administrator.         [Second Amended

  Complaint at ¶¶ 119-21 (citing 12 U.S.C. § 2605(e)(1)(A),

  (e)(1)(B), (e)(2)).]      However, this district court has stated:

              In order to state a claim under RESPA, a
              plaintiff must allege facts showing that a
              specific defendant violated a RESPA provision and
              that plaintiff suffered “actual damages . . . as
              a result” of that defendant’s failure to comply

                                       22
Case 1:17-cv-00446-LEK-RT Document 61 Filed 05/31/19 Page 23 of 43    PageID #: 714



              with that provision. 12 U.S.C. § 2605(f); see
              Obeng–Amponsah v. Chase Home Fin. LLC, 624 Fed.
              Appx. 459, 461 (9th Cir. 2015) (affirming
              dismissal of RESPA claim where the plaintiff’s
              “allegations do not connect the alleged failure
              to respond to his qualified written requests with
              any actual damages”); see also Petrovich v. Ocwen
              Loan Servicing, LLC, 2015 WL 3561821, at *2 (N.D.
              Cal. June 8, 2015) (“To state a claim under
              RESPA, a plaintiff must allege that (1) a
              defendant violated RESPA; and (2) that
              defendant’s violation caused the plaintiff
              monetary damages.”); Menashe v. Bank of New York,
              850 F. Supp. 2d 1120, 1134 (D. Haw. 2012)
              (“Because damages are a necessary element of a
              RESPA claim, failure to plead damages is fatal to
              a RESPA claim.”).

  Amina v. WMC Fin. Co., 329 F. Supp. 3d 1141, 1163 n.21 (D.

  Hawai`i 2018) (alteration in Amina) (some citations omitted),

  appeal filed, No. 19-15165 (9th Cir. Jan. 29, 2019).           Plaintiff

  does not allege how Ocwen’s failure to respond to the QWRs

  caused him to suffer damages.       This portion of Count XII

  therefore fails to state a plausible RESPA claim against Ocwen

  by Plaintiff as Administrator.

              The Second Amended Complaint also alleges Defendants

  violated RESPA by wrongfully withholding the surplus.              [Second

  Amended Complaint at ¶ 123.]       Although the Second Amended

  Complaint alleges AHMSI is also a servicer of M.A. Chavez’s

  Mortgage for Deutsche Bank, [id. at ¶ 16,] it does not allege

  how RESPA applies to Deutsche Bank.        Further, Count XII does not

  allege what RESPA provision the withholding of the surplus

  violates.    The portion of Count XII based on the alleged

                                       23
Case 1:17-cv-00446-LEK-RT Document 61 Filed 05/31/19 Page 24 of 43   PageID #: 715



  withholding of the surplus also fails to state a plausible RESPA

  claim by Plaintiff as Administrator.

              The claims by Plaintiff as Administrator in Count XII

  must therefore be dismissed.       However, the dismissal is without

  prejudice because it is arguably possible for Plaintiff as

  Administrator to cure the defects in Count XII by amendment.

        B.    Claims by Plaintiff Individually

              1.    UDAP (Count I)

                    a.   Timeliness

              At the outset, the timeliness of the UDAP claim by

  Plaintiff Individually must be addressed.         The four-year statute

  of limitations period in Haw. Rev. Stat. § 480-24 applies to

  UDAP claims.     The discovery rule does not apply, but UDAP claims

  are subject to tolling based on fraudulent concealment.            See,

  e.g., Galima v. Ass`n of Apartment Owners of Palm Court ex rel.

  Bd. of Dirs., CIVIL 16-00023 LEK-KSC, 2018 WL 6841818, at *11

  (D. Hawai`i Dec. 31, 2018) (“Galima 12/31/18 Order”), recon.

  denied, 2019 WL 1102188 (Mar. 8, 2019).         Thus, the portions of

  the claims by Plaintiff Individually in Count I that are based

  on acts or omissions which occurred more than four years before

  Plaintiff filed this action on April 6, 2016 are time-barred,

  unless tolling based on fraudulent concealment applies.

              “A statute of limitations may be tolled if the
              defendant fraudulently concealed the existence of
              a cause of action in such a way that the

                                       24
Case 1:17-cv-00446-LEK-RT Document 61 Filed 05/31/19 Page 25 of 43   PageID #: 716



              plaintiff, acting as a reasonable person, did not
              know of its existence.” Hexcel Corp. v. Ineos
              Polymers, Inc., 681 F.3d 1055, 1060 (9th Cir.
              2012). Fraudulent concealment involves the
              actions taken by a liable party to conceal a
              known cause of action, and has been defined as
              “employment of artifice, planned to prevent
              inquiry or escape investigation, and mislead or
              hinder acquirement of information disclosing a
              right of action.” Hancock v. Kulana Partners,
              LLC, 992 F. Supp. 2d 1053, 1062 (D. Haw. Jan. 10,
              2014) (quoting Au [v. Au], 626 P.2d [173,] 178)
              [(Haw. 1981)] (internal quotation marks and
              brackets omitted). . . .

  Galima v. Ass`n of Apartment Owners of Palm Court ex rel. Bd. of

  Dirs., CIVIL 16-00023 LEK-KSC, 2017 WL 1240181, at *16 (D.

  Hawai`i Mar. 30, 2017) (“Galima 3/30/17 Order”) (some

  alterations in Galima 3/30/17 Order).5

              The Second Amended Complaint does not plead any

  allegations that would support a plausible argument that the

  UDAP statute of limitations was tolled because of fraudulent

  concealment.    The portions of the claims by Plaintiff

  Individually in Count I based on acts and omissions that

  occurred more than four years prior to April 6, 2016 are


        5The Ninth Circuit in Hancock vacated the judgment and
  remanded the case to this district court within instructions to
  certify the following questions to the Hawai`i Supreme Court:
  “1. Whether a claim relating to a forged deed is subject to the
  statute of limitations for fraud? 2. Whether the recording of a
  deed provides constructive notice in an action for fraud?” 692
  F. App’x 329 (9th Cir. 2017). The certified questions remain
  pending before the supreme court. See generally, Hancock,
  CV 13-00198 DKW-RLP.



                                       25
Case 1:17-cv-00446-LEK-RT Document 61 Filed 05/31/19 Page 26 of 43   PageID #: 717



  dismissed as time-barred.6      However, the dismissal is without

  prejudice because it is arguably possible for Plaintiff

  Individually to plead a factual basis supporting the application

  of the discovery rule or tolling based on fraudulent

  concealment.    The Court next turns to the issue of whether the

  timely portions of the claims by Plaintiff Individually in

  Count I state plausible UDAP claims.

                    b.   Sufficiency of the Timely Allegations

              Haw. Rev. Stat. § 480-2(d) states: “a consumer . . .

  may bring an action based upon unfair or deceptive acts or

  practices declared unlawful by this section.”          For purposes of

  Chapter 480, “‘[c]onsumer’ means a natural person who, primarily

  for personal, family, or household purposes, purchases, attempts

  to purchase, or is solicited to purchase goods or services or

  who commits money, property, or services in a personal

  investment.”    Haw. Rev. Stat. § 480-1.       Plaintiff Individually

  is a natural person, and he allegedly committed money to pay

  M.A. Chavez’s Mortgage as an investment in the Property for


        6The Second Amended Complaint’s factual allegations
  regarding time-barred acts and omissions can be considered as
  relevant background to the portions of the claims by Plaintiff
  Individually that are based on acts and omissions within the
  statute of limitations period. Cf. Kosegarten v. Dep’t of the
  Prosecuting Attorney, 892 F. Supp. 2d 1245, 1263 (D. Hawai`i
  2012) (discussing relevant time-barred background in the
  consideration of a motion for summary judgment).



                                       26
Case 1:17-cv-00446-LEK-RT Document 61 Filed 05/31/19 Page 27 of 43   PageID #: 718



  personal and/or family purposes.          See, e.g., Second Amended

  Complaint at ¶ 8 (alleging Plaintiff and his sons built the

  second house on the Property), ¶ 9 (alleging Plaintiff uses the

  second house as a rental and intends to sell it eventually to

  fund his retirement), ¶ 18 (alleging Plaintiff pays the Mortgage

  on the Property).     Thus, the Second Amended Complaint

  sufficiently alleges Plaintiff is a consumer for purposes of

  Chapter 480.

              The Hawai`i Supreme Court has stated:

                   A practice “is unfair when it [1] offends
              established public policy and [2] when the
              practice is immoral, unethical, oppressive,
              unscrupulous or [3] substantially injurious to
              consumers.” [Haw. Cmty. Fed. Credit Union v.]
              Keka, 94 Hawai`i [213,] 228, 11 P.3d [1,] 16
              [(2000)] (citation omitted). [The plaintiff]
              need not allege that [the defendant]’s actions
              meet all three of these factors to assert an
              unfair act or practice. See id. at 229, 11 P.3d
              at 17 (determining that the conduct in question
              was “unethical, oppressive, unscrupulous and
              substantially injurious to consumers,” but not
              addressing whether the conduct offended public
              policy); Kapunakea Partners v. Equilon Enters.
              LLC, 679 F. Supp. 2d 1203, 1210 (D. Haw. 2009)
              (analogizing the three factors as applied to
              federal antitrust laws to application of HRS
              § 480-2 to determine “[a] practice may be unfair
              because of the degree to which it meets one of
              the criteria or because to a lesser extent it
              meets all three” (citation omitted)).

                    . . . .

                   . . . A deceptive act or practice is “(1) a
              representation, omission, or practice[] that
              (2) is likely to mislead consumers acting
              reasonably under the circumstances [where]

                                       27
Case 1:17-cv-00446-LEK-RT Document 61 Filed 05/31/19 Page 28 of 43   PageID #: 719



              (3) [] the representation, omission, or practice
              is material.” Courbat v. Dahana Ranch, Inc., 111
              Hawai`i 254, 262, 141 P.3d 427, 435 (2006)
              (citation omitted). A representation, omission,
              or practice is material if it “involves
              ‘information that is important to consumers and,
              hence, likely to affect their choice of, or
              conduct regarding, a product.’” Id. (citation
              omitted). The test to determine deceptiveness
              “is an objective one, turning on whether the act
              or omission ‘is likely to mislead consumers,’
              . . . as to information ‘important to consumers’
              . . . in making a decision regarding the product
              or service.” Id. (citations omitted). “[P]roof
              of actual deception is unnecessary.” Rosa v.
              Johnston, 3 Haw. App. 420, 427, 651 P.2d 1228,
              1234 (1982).

  Hungate v. Law Office of David B. Rosen, 139 Hawai`i 394, 410-

  11, 391 P.3d 1, 17-18 (2017) (some alterations in Hungate).

              The timely allegations supporting the UDAP claim by

  Plaintiff Individually include: a pattern that included sending

  multiple individuals to the Property to harass Plaintiff;

  [Second Amended Complaint at ¶ 34;] the on-going failure to

  either apply the surplus to the Mortgage or return it to

  Plaintiff; [id. at ¶ 39;] the on-going assessment of improper

  fines and late fees; [id. at ¶ 46;] and filing a foreclosure

  action in 2017, [id. at ¶ 51].       These allegations are sufficient

  to allege a plausible claim that Defendants have engaged in

  unfair practices.     See Keka, 94 Hawai`i at 228, 11 P.3d at 16.

              The portions of the claims by Plaintiff Individually

  in Count I that are based on acts and omissions which occurred

  within four years prior to April 6, 2016 state plausible UDAP

                                       28
Case 1:17-cv-00446-LEK-RT Document 61 Filed 05/31/19 Page 29 of 43   PageID #: 720



  claims.    The Motion is denied as to Defendants’ request to

  dismiss those portions of Count I.

              2.    FDCPA Violations (Count II)

                    a.   Timeliness

              A one-year statute of limitations period, the

  discovery rule, and tolling based on fraudulent concealment

  apply to FDCPA claims.      See, e.g., Galima 12/31/18 Order, 2018

  WL 6841818, at *14-15.      The incidents that occurred within the

  FDCPA statute of limitations period include the same incidents

  discussed supra regarding the UDAP claim by Plaintiff

  Individually, except that the portions of the FDCPA claim based

  on the ongoing violations are limited to the violations that

  occurred within one year prior to April 6, 2016.           The portions

  of the FDCPA claim by Plaintiff Individually based on incidents

  that occurred more than one year prior to April 6, 2016 are

  time-barred unless the discovery rule or tolling based on

  fraudulent concealment apply to those portions of the claim.

              “[T]he requirements for equitable tolling based on

  fraudulent concealment are similar under Hawai`i law and federal

  law.”   Id. at *15 (comparing Galima 3/30/17 Order, 2017 WL

  1240181, at *16 (discussing Au v. Au, 63 Haw. 210, 215, 626 P.2d

  173, 178 (1981)); with Thorman v. Am. Seafoods Co., 421 F.3d

  1090, 1091-92, 1094 (9th Cir. 2005)).         As noted supra regarding

  the UDAP claim, the Second Amended Complaint does not plead

                                       29
Case 1:17-cv-00446-LEK-RT Document 61 Filed 05/31/19 Page 30 of 43   PageID #: 721



  sufficient factual allegations to support a plausible argument

  that the FDCPA statute of limitations was tolled because of

  fraudulent concealment.

              “[U]nder the federal discovery rule, the statute of

  limitations applicable to a claim begins to run when the

  plaintiff knew or reasonably should have known about the

  defendant’s act and that it was wrongful.”          Id. (citing Lyons v.

  Michael & Assocs., 824 F.3d 1169, 1171 (9th Cir. 2016)).            The

  incidents beyond the FDCPA statute of limitations period include

  things such as harassment at the Property that occurred more

  than one year before April 6, 2016 and the issuance of

  acceleration notices that did not comply with the terms of the

  Mortgage.    The Second Amended Complaint does not include any

  allegations that would support a plausible argument that the

  discovery rule delayed the date when the FDCPA statute of

  limitations began to run.

              The portions of the claims by Plaintiff Individually

  in Count II based on acts and omissions that occurred more than

  a year before April 6, 2016 are dismissed as time-barred.            The

  dismissal is without prejudice because it is arguably possible

  for Plaintiff Individually to plead a factual basis supporting

  the application of the discovery rule or tolling based on

  fraudulent concealment.      The Court next turns to the issue of



                                       30
Case 1:17-cv-00446-LEK-RT Document 61 Filed 05/31/19 Page 31 of 43   PageID #: 722



  whether the timely portions of Count II state plausible FDCPA

  claims.

                    b.   Sufficiency of the Timely Allegations

              Count II alleges Defendants are debt collectors, and

  they violated 15 U.S.C. §§ 1692d, 1692e, and 1692f(6).             [Second

  Amended Complaint at ¶¶ 73-74.c.]         Section 1692d states: “A debt

  collector may not engage in any conduct the natural consequence

  of which is to harass, oppress, or abuse any person in

  connection with the collection of a debt.”          Reading the Second

  Amended Complaint as a whole, Plaintiff Individually alleges

  Defendants “repeatedly sent, on numerous occasions over multiple

  years, individuals to harass Mr. Chavez regarding the status of

  his mortgage for the Property,” and this pattern of harassment

  occurred “through 2017.”      [Second Amended Complaint at ¶¶ 34,

  56.]   Plaintiff Individually has pled sufficient factual

  allegations to state a plausible claim against Defendants for

  violation of § 1692d, as to the incidents that occurred no

  earlier than one-year before April 6, 2016.

              Section 1692e states: “A debt collector may not use

  any false, deceptive, or misleading representation or means in

  connection with the collection of any debt.”          The Second Amended

  Complaint alleges that, in 2017, Defendants attempted to

  foreclose on the Property, and the foreclosure action was part

  of a “bait-and-switch Defendants have engaged in for years,

                                       31
Case 1:17-cv-00446-LEK-RT Document 61 Filed 05/31/19 Page 32 of 43   PageID #: 723



  where they tell Mr. Chavez conflicting and contradictory

  information and ignore his attempts to restore the status quo

  ante.”   [Id. at ¶ 51.]     However, the Second Amended Complaint

  does not describe the “conflicting and contradictory

  information” that this portion of Count II relies upon.

  Elsewhere in the Second Amended Complaint, Plaintiff describes

  some allegedly “false, deceptive, or misleading

  representations,” such as: the representation by AHMSI that the

  surplus funds would be applied to the Mortgage; [id. at ¶ 26;]

  and the letter from Ocwen that allegedly stated the loan had

  “been charged off and the Property was released from liability

  for repayment,” [id. at ¶ 65].       However, because Plaintiff

  Individually does not allege when these representations were

  made, this Court cannot determine whether the representations

  fall within the one-year period prior to the filing of this

  action, or thereafter.      Count II therefore fails to state a

  plausible claim by Plaintiff Individually that Defendants

  violated § 1692e.

              Section 1692f states, in pertinent part:

              A debt collector may not use unfair or
              unconscionable means to collect or attempt to
              collect any debt. Without limiting the general
              application of the foregoing, the following
              conduct is a violation of this section:

                    . . . .



                                       32
Case 1:17-cv-00446-LEK-RT Document 61 Filed 05/31/19 Page 33 of 43   PageID #: 724



                    (6) Taking or threatening to take any
                    nonjudicial action to effect dispossession
                    or disablement of property if–

                         (A) there is no present right to
                         possession of the property claimed as
                         collateral through an enforceable
                         security interest[.]

  The Second Amended Complaint alleges the 2017 foreclosure

  attempt was based on the prior history of improper attempts to

  accelerate the Mortgage loan and the improper imposition of

  fines and late fees.      [Second Amended Complaint at ¶¶ 41-51.]

  Plaintiff Individually has pled sufficient factual allegations

  to state a plausible claim against Defendants for violation of

  § 1692f(6).

              Thus, the § 1692e claim by Plaintiff Individually in

  Count II is dismissed in its entirety, but the dismissal is

  without prejudice because it is arguably possible to cure the

  defects in that claim.      Dismissal is denied as to the § 1692d

  claim and the § 1692f(6) claim by Plaintiff Individually in

  Count II, to the extent that those portions of Count II are

  based on acts and omissions which occurred no earlier than one-

  year prior to April 6, 2016.

              3.    Intentional Interference with
                    Prospective Business Advantage (Count VII)

                    a.   Timeliness

              A claim alleging intentional interference with

  prospective business or economic advantage is subject to a two-

                                       33
Case 1:17-cv-00446-LEK-RT Document 61 Filed 05/31/19 Page 34 of 43   PageID #: 725



  year statute of limitations.       One Wailea Dev., LLC v. Warren S.

  Unemori Eng’g, Inc., No. CAAP–13–0000418, 2016 WL 2941062, at

  *15 (Hawai`i Ct. App. Apr. 20, 2016) (citing Haw. Rev. Stat.

  § 657-7 (1993)).7     Plaintiff Individually alleges Defendants’

  conduct constituted intentional interference with his ability to

  rent and sell the second house on the Property.          [Second Amended

  Complaint at ¶¶ 100-01.]      The claim is timely as to acts and

  omissions, such as the 2017 foreclosure attempt, which occurred

  no earlier than two years prior to April 6, 2016.

              Even assuming that the discovery rule and tolling

  based on fraudulent concealment apply to a claim for intentional

  interference with prospective business or economic advantage,

  the factual allegations in the Second Amended Complaint do not

  support the application of either.        Thus, the portion of

  Count VII based on acts and omissions that occurred more than

  two years prior to April 6, 2016 are time-barred.           That portion

  of Count VII is dismissed, but the dismissal is without

  prejudice because it is arguably possible for Plaintiff

  Individually to plead a factual basis supporting the application


        7Section 657-7 states: “Actions for the recovery of
  compensation for damage or injury to persons or property shall
  be instituted within two years after the cause of action
  accrued, and not after, except as provided in section 657-13.”
  The exceptions set forth in Haw. Rev. Stat. 657-13 are
  inapplicable to the instant case.



                                       34
Case 1:17-cv-00446-LEK-RT Document 61 Filed 05/31/19 Page 35 of 43   PageID #: 726



  of the discovery rule or tolling based on fraudulent

  concealment.    The Court next turns to the issue of whether the

  timely portions of Count VII state plausible claims by Plaintiff

  Individually for intentional interference with prospective

  economic advantage.

                    b.   Sufficiency of the Timely Allegations

              The elements of an intentional interference with

  prospective economic/business advantage claim are:

              (1) the existence of a valid business
              relationship or a prospective advantage or
              expectancy sufficiently definite, specific, and
              capable of acceptance in the sense that there is
              a reasonable probability of it maturing into a
              future economic benefit to the plaintiff;
              (2) knowledge of the relationship, advantage, or
              expectancy by the defendant; (3) a purposeful
              intent to interfere with the relationship,
              advantage, or expectancy; (4) legal causation
              between the act of interference and the
              impairment of the relationship, advantage, or
              expectancy; and (5) actual damages.

  Kahala Royal Corp. v. Goodsill Anderson Quinn & Stifel, 113

  Hawai`i 251, 268 n.18, 151 P.3d 732, 749 n.18 (2007) (some

  citations omitted).      Plaintiff Individually alleges prospective

  advantage or expectancy with potential renters of the second

  house on the Property, which Defendants were aware of because of

  AHMSI’s inspection of the Property in February 2011.           See Second

  Amended Complaint at ¶¶ 9, 31, 96.        He also alleges Defendants

  wrongfully encumbered the Property, which prevents him from

  renting or selling the second house.        [Id. at ¶ 59.]     Further,

                                       35
Case 1:17-cv-00446-LEK-RT Document 61 Filed 05/31/19 Page 36 of 43   PageID #: 727



  this was purposeful and intentional interference, which has

  caused Plaintiff Individually to suffer actual damages.            See id.

  at ¶¶ 100-02.     Plaintiff Individually therefore pleads a

  plausible claim for intentional interference with prospective

  economic advantage based on actions and omissions that occurred

  no earlier than two years before April 6, 2016.          The Motion is

  denied as to that portion of Count VII.

              4.    Fraud (Count IX)

              This district court has stated:

              Rule 9(b) imposes a heightened pleading standard
              on a party alleging fraud and requires the party
              to “state with particularity the circumstances
              constituting fraud or mistake.” Fed. R. Civ.
              P. 9(b). “Averments of fraud must be accompanied
              by the ‘who, what, when, where and how’ of the
              misconduct charged.” Kearns v. Ford Motor Co.,
              567 F.3d 1120, 1125 (9th Cir. 2009). Rule 9(b)
              “demands that, when averments of fraud are made,
              the circumstances constituting the alleged fraud
              be specific enough to give defendants notice of
              the particular misconduct so that they can defend
              against the charge and not just deny that they
              have done anything wrong.” Vess v. Ciba-Geigy
              Corp. USA, 317 F.3d 1097, 1106 (9th Cir. 2003)
              (internal quotations omitted). Fraud claims, “in
              addition to pleading with particularity, also
              must plead plausible allegations. That is, the
              pleadings must state ‘enough fact[s] to raise a
              reasonable expectation that discovery will reveal
              evidence of [the misconduct alleged].’” Cafasso
              ex rel. United States v. Gen. Dynamics C4 Sys.,
              Inc., 637 F.3d 1047, 1055 (9th Cir. 2011)
              (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.
              544, 566 (2007)).

                    . . . When there are multiple defendants —



                                       36
Case 1:17-cv-00446-LEK-RT Document 61 Filed 05/31/19 Page 37 of 43   PageID #: 728



                    Rule 9(b) does not allow a complaint to
                    merely lump multiple defendants together but
                    require[s] plaintiffs to differentiate their
                    allegations when suing more than one
                    defendant . . . and inform each defendant
                    separately of the allegations surrounding
                    his alleged participation in the fraud. In
                    the context of a fraud suit involving
                    multiple defendants, a plaintiff must, at a
                    minimum, identif[y] the role of [each]
                    defendant[] in the alleged fraudulent
                    scheme.

              Swartz v. KPMG LLP, 476 F.3d 756, 764–65 (9th
              Cir. 2007) (alterations in Swartz) (internal
              quotation marks and citations omitted); see also
              Meridian Project Sys., Inc. v. Hardin Constr.
              Co., 404 F. Supp. 2d 1214, 1226 (E.D. Cal. 2005)
              (“When fraud claims involve multiple defendants,
              the complaint must satisfy Rule 9(b)
              particularity requirements for each defendant.”)
              (citations omitted). . . .

  Kriege v. Haw. Consumer Prot. Div., CIVIL NO. 16-00324 DKW-KJM,

  2018 WL 1278186, at *5–6 (D. Hawai`i Mar. 12, 2018) (some

  alterations in Kriege).

              Count IX alleges “Defendants made numerous false

  representations to [Plaintiff], as described” previously in the

  Second Amended Complaint.       [Second Amended Complaint at ¶ 108.]

  Plaintiff Individually alleges some specific representations

  that he contends were false, such as the promises by AHMSI

  representatives that it would apply the surplus to the Mortgage

  and the “charged off” letter from Ocwen.         [Id. at ¶¶ 26, 65.]

  However, even in those instances, Plaintiff Individually does

  not identify who made those statements, nor does he identify


                                       37
Case 1:17-cv-00446-LEK-RT Document 61 Filed 05/31/19 Page 38 of 43   PageID #: 729



  when the statements were made.        Thus, Plaintiff Individually has

  failed to plead “the who, what, when, where, and how of the

  misconduct charged.”      See Kearns, 567 F.3d at 1124 (citation and

  internal quotation marks omitted).         Count IX is dismissed

  because it does not meet the heightened pleading standard for

  fraud claims.     The dismissal is without prejudice because it is

  arguably possible for Plaintiff Individually to cure the defects

  in Count IX.

              5.    IIED (Count X)

                    a.     Timeliness

              The two-year statute of limitations period in § 657-7,

  the discovery rule, and tolling based on fraudulent concealment

  apply to IIED claims.      See, e.g., Galima 12/31/18 Order, 2018 WL

  6841818, at *12.       As noted previously, the Second Amended

  Complaint does not plead sufficient factual allegations to

  support a plausible argument that either the discovery rule or

  tolling based on fraudulent concealment delayed the date when

  the two-year statute of limitations period began to run.            Thus,

  the portion of the claims by Plaintiff Individually in Count X

  based on acts and omissions that occurred more than two years

  prior to April 6, 2016 is time-barred.         That portion of Count X

  is dismissed, but the dismissal is without prejudice because it

  is arguably possible for Plaintiff Individually to plead a

  factual basis supporting the application of the discovery rule

                                        38
Case 1:17-cv-00446-LEK-RT Document 61 Filed 05/31/19 Page 39 of 43   PageID #: 730



  or tolling based on fraudulent concealment.          The Court next

  turns to the issue of whether the timely portion of Count X

  states a plausible IIED claim by Plaintiff Individually.

                    b.   Sufficiency of the Timely Allegations

              The timely allegations include the following actions

  that occurred during, or after, the two-year period before

  April 6, 2016: a pattern of harassing Plaintiff Individually at

  the Property; the failure to apply or return the surplus; the

  assessment of improper fines and late fees; and the initiation

  of the 2017 foreclosure action.        All of these actions and

  omissions were intentional.       In addition, Plaintiff Individually

  alleges Defendants’ conduct caused him to suffer extreme

  emotional distress.      [Second Amended Complaint at ¶ 113.]

  “Specifically, [Plaintiff] has suffered great anxiety and

  stress, and continues to suffer to this day.          Defendants’

  conduct has negatively affected [his] family and caused him

  extreme depression, fear, anxiety, frustration, sleepless

  nights, heart trouble, blood pressure, and muscle spasms.”

  [Id.]

              The elements of an IIED claim are: “1) that the act

  allegedly causing the harm was intentional or reckless, 2) that

  the act was outrageous, and 3) that the act caused 4) extreme

  emotional distress to another.”        Young v. Allstate Ins. Co., 119

  Hawai`i 403, 429, 198 P.3d 666, 692 (2008).          “The term

                                       39
Case 1:17-cv-00446-LEK-RT Document 61 Filed 05/31/19 Page 40 of 43   PageID #: 731



  ‘outrageous’ has been construed to mean without cause or excuse

  and beyond all bounds of decency.”        Enoka v. AIG Haw. Ins. Co.,

  109 Hawai`i 537, 559, 128 P.3d 850, 872 (2006) (citation and

  internal quotation marks omitted)).        “The question whether the

  actions of the alleged tortfeasor are unreasonable or outrageous

  is for the court in the first instance, although where

  reasonable people may differ on that question it should be left

  to the jury.”     Young, 119 Hawai`i at 429, 198 P.3d at 692

  (citation and quotation marks omitted).         Plaintiff Individually

  has pled sufficient factual allegations such that reasonable

  people could differ on the issue of whether Defendants’ conduct

  is outrageous.     Count IX therefore pleads a plausible IIED claim

  by Plaintiff Individually as to acts and omissions by Defendants

  during the two-year period prior to April 6, 2016, or

  thereafter.      The Motion is denied as to that portion of Count X.

              6.     NIED (Count XI)

              The NIED claim by Plaintiff Individually is based on

  the allegation that “Defendants negligently breached their

  contract with” him.      [Second Amended Complaint at ¶ 115.]        This

  Court has ruled that, based on the allegations of the Second

  Amended Complaint, Plaintiff Individually is not a party to the

  Mortgage on the Property and did not enter into a contract to

  assume liability for the Mortgage loan.         Further, there is no

  writing showing that Plaintiff Individually has such liability

                                       40
Case 1:17-cv-00446-LEK-RT Document 61 Filed 05/31/19 Page 41 of 43   PageID #: 732



  because of the Estate.      See supra Discussion § II.A.       Because

  the NIED claim by Plaintiff Individually is premised upon a

  non-existent contractual relationship between Defendants and

  Plaintiff Individually, the claim is not plausible.           Count XI is

  therefore dismissed, but the dismissal is without prejudice

  because it is arguably possible for Plaintiff Individually to

  cure the defects in his NIED claim by amendment.

  IV.   Summary and Leave to Amend

              Count IV is DISMISSED WITH PREJUDICE by agreement of

  the parties.

              Defendants’ Motion is GRANTED insofar as:

  -the claims by Plaintiff Individually in Counts III, V, VI,
  VIII, and XII are DISMISSED WITHOUT PREJUDICE because he lacks
  standing;

  -the claims by Plaintiff as Administrator in Counts I, II, VII,
  IX, X, and XI are DISMISSED WITH PREJUDICE because he lacks
  standing;

  -the claim by Plaintiff as Administrator in Count XII is
  DISMISSED for failure to state a claim upon which relief can be
  granted;

  -the claim by Plaintiff Individually in Count IX is DISMISSED on
  the ground that the claim does not meet the heightened pleading
  standard for fraud claims;

  -the portion of Count II alleging a § 1692e claim by Plaintiff
  Individually is DISMISSED for failure to state a claim;

  -the claim by Plaintiff Individually in Count XI is DISMISSED
  for failure to state a claim; and

  -the portions of the claims by Plaintiff Individually in
  Counts I, II, VII, and X that are based on acts and omissions


                                       41
Case 1:17-cv-00446-LEK-RT Document 61 Filed 05/31/19 Page 42 of 43   PageID #: 733



  which occurred outside of the applicable limitations periods are
  DISMISSED AS UNTIMELY.

              Defendants’ Motion is DENIED insofar as:

  -the dismissal of the claims by Plaintiff as Administrator in
  Count XII is WITHOUT PREJUDICE;

  -the dismissal of the claims by Plaintiff Individually in
  Counts II (§ 1692e claim only), III, V, VI, VIII, IX, XI, and
  XII is WITHOUT PREJUDICE

  -the dismissal of the untimely portions of the claims by
  Plaintiff Individually in Counts I, II (§ 1692d claim and
  § 1692f(6) claim only), VII, and X is WITHOUT PREJUDICE;

  -dismissal is denied as to the claims by Plaintiff as
  Administrator in Counts III, V, VI, and VIII; and

  -dismissal is denied as to the timely portions the claims by
  Plaintiff Individually in Counts I, II (§ 1692d claim and
  § 1692f(6) claim only), VII, and X.

              If Plaintiff seeks to file a third amended complaint,

  he must first file a motion seeking leave and attach a proposed

  amended complaint with the claims and allegations highlighted to

  indicate what Plaintiff seeks to amend and/or add.           If Plaintiff

  chooses to file a motion for leave to amend, he must do so by

  June 14, 2019, unless he obtains an amendment of the current

  scheduling order.

                                  CONCLUSION

              On the basis of the foregoing, Defendants’ Motion to

  Dismiss Plaintiff’s Second Amended Complaint, filed January 23,

  2019, is HEREBY GRANTED IN PART AND DENIED IN PART, as set forth

  in Discussion § IV.


                                       42
Case 1:17-cv-00446-LEK-RT Document 61 Filed 05/31/19 Page 43 of 43   PageID #: 734



              Plaintiff is CAUTIONED that the filing of any motion

  for reconsideration of this Order will not affect the filing

  deadline for the motion for leave to amend.          Defendants are

  required to file an answer to the remaining portions of the

  Second Amended Complaint by June 28, 2019, unless Plaintiff

  files a motion for leave to amend.        Defendant will, in that

  case, not have to file an answer until the magistrate judge

  rules on whether Plaintiff will be permitted to file a third

  amended complaint.

              IT IS SO ORDERED.

                    DATED AT HONOLULU, HAWAI`I, May 31, 2019.




        LUIS C. CHAVEZ VS. DEUTSCHE BANK NATIONAL TRUST CO., ET AL;
        CV 17-00446 LEK-RT; ORDER GRANTING IN PART AND DENYING IN
        PART DEFENDANTS' MOTION TO DISMISS PLAINTIFF'S SECOND
        AMENDED COMPLAINT




                                       43
